DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20  rejected under 35 U.S.C. 103 as being unpatentable over US 20120330915 A1; Mehra; Vinod (hereinafter Mehra) in view of US 20180063089 A1; MOYSI; Liran et al. (hereinafter Moysi).  
Regarding claim 1, Mehra teaches A method for generating a data structure, comprising: receiving data from an owner tenant to be included in the data structure; (Mehra  [0026] As described in greater detail below in the context of FIG. 2, the user of the client device 106 utilizes the virtual application 124 to interface with the database 110 to create, save, update, or otherwise modify data in one or more of the data tables 114, wherein each data transaction initiated by the user of the client device 106 is monitored by the transaction monitoring engine 126 and compared to the list of streaming queries maintained in the definition table 128 to identify data transactions satisfying a streaming query. In this regard, when the user of the client device 106 initiates or otherwise performs a data transaction (e.g., creating a new entry or updating an existing entry in one of the data tables 114) that satisfies a streaming query (e.g., by satisfying both the notification qualifiers and the query statement), the transaction monitoring engine 126 updates the notification table 116 by creating a new entry in the notification table 116 that indicates the notification-triggering data transaction (e.g., a new entry including the identifier associated with the database entry associated with the data transaction used for locating the database entry in the data tables 114, the data transaction type, the identifier associated with the streaming query, and the like). [0053]  the notification table 116 by the subscription engine 137. In the illustrated embodiment, at some point after the first polling 608 by the subscription engine 137, a user associated with the same tenant as the user of the subscribing client device utilizes the utilizes the virtual application 124 on the originating client device 106 to input or otherwise provide data 610 for storage in the database 110. In response to receiving the user input data 610, the application platform 122 and/or virtual application 124 initiates generating a shared table including a plurality of rows having data fields… to be shared by one or more non-tenant owners (Mehra [0018] Turning now to FIG. 1, an exemplary on-demand application system 100 includes one or more application servers 102, 104 that dynamically create and support virtual applications that are provided to one or more client devices 106, 108 via a communications network 112, such as a wired and/or wireless computer network, a cellular network, a mobile broadband network, a radio network, or the like. In exemplary embodiments, each respective application server 102, 104 includes or otherwise implements an application platform 122, 132 that generates respective instances of virtual applications 124, 134 at run-time (e.g., or "on-demand") based upon data stored or otherwise maintained by a database 110 (e.g., in data tables 114) that is communicatively coupled to the application servers 102, 104 via the network 112. In accordance with one or more embodiments, the database 110 is realized as a multi-tenant database that is shared between multiple tenants, that is, the database 110 may store or otherwise maintain data associated with a number of different tenants, as described in greater detail below in the context of FIG. 7. In this regard, practical embodiments of the application system 100 may include any number of client devices, with the application servers 102, 104 providing multiple instances of virtual applications to multiple tenants [0056] Referring and a first unique identifier indicating that the first data fields are read accessible only by a first non- owner tenant associated with the first unique identifier; and a second row including the first data fields and a second unique identifier indicating that the first data fields are read accessible only by a second non-owner tenant associated with the second unique identifier; ( Mehra [0048] In this manner, the database entries are mapped or otherwise allocated the database entries to each user subscribed to that streaming query by performing row level security checks to filter database entries from individual users. In exemplary embodiments, the subscription engine 137 performs row level security checks to ensure a user subscribed to a particular streaming query has access to each database entry associated with that streaming query to ensure the user does not receive data and/or information that the and generating an owner table comprising a plurality of rows including the first data fields. (Mehra [0025]  wherein the application platform 122 authenticates the user and generates the virtual application 124 at run time based upon information provided by the user of the client device 106 and/or data associated with the user (or the user's tenant) maintained by the database 110 (e.g., in one or more of the data tables 114) [0031] Referring again to FIG. 2, in an exemplary embodiment, the transaction identification process 200 continues by receiving input data from a user and performing or otherwise initiating a data transaction to update the database to reflect the received input data (tasks 204, 206). As described above, the originating application server 102 and/or application platform 122 generates or otherwise provides an instance of a virtual application 124 in a browser application 107 on a client device 106 that is utilized by the user of the client device 106 to interface with the database 110 to create, save, update, or otherwise modify data associated with the user and/or the user's tenant in one or more of the data tables 114. In this regard, in response to receiving input data from the user, the application platform 122 and/or virtual application 124 initiates or otherwise performs the appropriate data transaction to update one or more of the data tables 114 to reflect the user input data... [0053]  In response to receiving the user input data 610, the application platform 122 and/or virtual application 124 initiates or generating a global table having a plurality of rows of one or more data fields including the data received from the owner tenant; process/extractions from the global table to be shared by one or more non-tenant owners, ( Moysi  [0017] FIGS. 2A and 2B are example tables illustrating the creation of a global tenant table according to one embodiment.  [0019] FIG. 4 is a flowchart illustrating a method for handling responses generated by a database maintaining a global tenant table according to an embodiment. [0031] The creation of the global tenant table is further demonstrated in the example FIGS. 2A and 2B. FIG. 2A shows that the database schema defines `n` file tables 200-1 through 200-n (n is an integer number greater than 1). Each file table 200-1 through 200-n is associated with a different tenant  [0032] As illustrated in FIG. 2B, a global tenant table 210 is created by joining the tables 200-1 through 200-n into a single table 210 and adding a column 205 indicating a tenant ID. In these examples, the tenant IDs are tenant_200_1, 
Corresponding product claim 9 and system claim 16 are rejected similarly as claim 1 above. Additional Limitations: Processor; Memory (Mehra [0024] Memory; Processor)
Regarding claim 2, the combination of Mehra and Moysi teach The method of claim 1, further comprising receiving a selection indicating the data fields that are to be extracted from the shared table and included in the shared table as the first data fields. (Mehra [0016] when an application server identifies an indication of a data transaction satisfying a streaming query that is subscribed to by a client device accessing the database via that application server, the application server automatically obtains, from the database, the data associated with the database entry (or record) associated with the data transaction that satisfied the streaming query and provides at least a portion of the obtained data to the subscribed client device.[0021] the database 110 may include a database management system or other equivalent software that supports querying the data tables 114 (e.g., determining an optimal query plan and retrieving a particular subset of data from the data tables 114 in response to a query initiated or otherwise provided by a virtual application) and outputting the result of a query statement to a querying application server 102, 104 [0030] query statement to 
Corresponding product claim 10 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Mehra and Moysi teach The method of claim 2, wherein the selection further comprises an indication of the non- tenant owners that are to share access to the first data fields. (Mehra  [0032] In exemplary embodiments, the transaction identification process 200 continues by monitoring the data transactions initiated or otherwise performed on behalf of client devices for data transactions that satisfy an existing streaming query. The transaction identification process 200 determines or otherwise identifies whether a data transaction is relevant to an existing streaming query based on the metadata and tenant identifiers associated with the existing streaming queries by comparing the data fields, object types, tenant identifier and/or other metadata associated with the respective data transaction to the metadata and tenant identifiers associated with the existing streaming queries (task 208).[0057] As used herein, a " tenant" or an "organization" should be understood as referring to a group of one or more users that shares access to common subset of the 
Regarding claim 4, the combination of Mehra and Moysi teach The method of claim 1, wherein each of the plurality of rows in the owner table comprises a third unique identifier indicating that the first data fields are read and write accessible by the owner tenant. ( Mehra [0048] In this manner, the database entries are mapped or otherwise allocated the database entries to each user subscribed to that streaming query by performing row level security checks to filter database entries from individual users. In exemplary embodiments, the subscription engine 137 performs row level security checks to ensure a user subscribed to a particular streaming query has access to each database entry associated with that streaming query to ensure the user does not receive data and/or information that the user is not authorized to access and/or 
Corresponding product claim 11 and system claim 17 are rejected similarly as claim 4 above. 
Regarding claim 5, the combination of Mehra and Moysi teach the method of claim 4, wherein each of the plurality of rows in the owner table further comprises a key to identify a row in the first table from which the data fields were extracted fields. (Mehra [0030] For a first streaming query assigned or otherwise allocated a first entry (or row) in the table 300, the table 300 maintains an association between an identifier assigned to the first streaming query (e.g., `QUERY_ ID_1`), the query statement associated with the first streaming query that was defined by the user or administrator who created the first streaming query (e.g., `QUERY_STATEMENT_1`), the data transaction type notification qualifier that was defined by the user or administrator who created the first streaming query (e.g., `UPDATE` transactions only), the tenant identifier associated with the first streaming query (e.g., `ORGID_1`), along with metadata pertaining to the query statement associated with the first streaming query (e.g., `METADATA_1`). [0035] the transaction monitoring engine 126 creates a new entry (or row) in the notification table 116 that includes a unique numerical identifier (or record identifier) corresponding to the location of the database entry associated with the notification-triggering data transaction in one or more of the data tables 114, the identifier associated with the streaming query, and the transaction type associated with 
Corresponding product claim 12 and system claim 18 are rejected similarly as claim 5 above. 
Regarding claim 6, the combination of Mehra and Moysi teach The method of claim 5, wherein the owner table comprises a first row including the first data field (Mehra [0025]  wherein the application platform 122 authenticates the user and generates the virtual application 124 at run time based upon information provided by the user of the client device 106 and/or data associated with the user (or the user's tenant) maintained by the database 110 (e.g., in one or more of the data tables 114) [0031] Referring again to FIG. 2, in an exemplary embodiment, the transaction identification process 200 continues by receiving input data from a user and performing or otherwise initiating a data transaction to update the database to reflect the received input data (tasks 204, 206). As described above, the originating application server 102 and/or application platform 122 generates or otherwise provides an instance of a virtual application 124 in a browser application 107 on a client device 106 that is utilized by the user of the client device 106 to interface with the database 110 to create, save, update, or otherwise modify data associated with the user and/or the user's tenant in one or more of the data tables 114. In this regard, in response to receiving input data from the user, the application platform 122 and/or virtual application 124 initiates or otherwise performs the appropriate data transaction to update one or more of the data tables 114 the third unique identifier and a first key to identify a first row in the first table from which the first data fields were extracted. (Mehra [0030] For a first streaming query assigned or otherwise allocated a first entry (or row) in the table 300, the table 300 maintains an association between an identifier assigned to the first streaming query (e.g., `QUERY_ ID_1`), the query statement associated with the first streaming query that was defined by the user or administrator who created the first streaming query (e.g., `QUERY_STATEMENT_1`), the data transaction type notification qualifier that was defined by the user or administrator who created the first streaming query (e.g., `UPDATE` transactions only), the tenant identifier associated with the first streaming query (e.g., `ORGID_1`), along with metadata pertaining to the query statement associated with the first streaming query (e.g., `METADATA_1`). [0035] the transaction monitoring engine 126 creates a new entry (or row) in the notification table 116 that includes a unique numerical identifier (or record identifier) corresponding to the location of the database entry associated with the notification-triggering data transaction in one or more of the data tables 114, the identifier associated with the streaming query, and the transaction type associated with the data transaction. Additionally, in exemplary 
Corresponding product claim 13 and system claim 19 are rejected similarly as claim 6 above. 				
Regarding claim 7, the combination of Mehra and Moysi teach The method of claim 6, wherein the shared table further comprises a third row including second data fields extracted from the first table. (Mehra [0018] Turning now to FIG. 1, an exemplary on-demand application system 100 includes one or more application servers 102, 104 that dynamically create and support virtual applications that are provided to one or more client devices 106, 108 via a communications network 112, such as a wired and/or wireless computer network, a cellular network, a mobile broadband network, a radio network, or the like. In exemplary embodiments, each respective application server 102, 104 includes or otherwise implements an application platform 122, 132 that generates respective instances of virtual applications 124, 134 at run-time (e.g., or "on-demand") based upon data stored or otherwise maintained by a database 110 (e.g., in data tables 114) that is communicatively coupled to the application servers 102, 104 via the network 112. In accordance with one or more embodiments, the database 110 is realized as a multi-tenant database that is shared between multiple tenants, that is, the database 110 may store or otherwise maintain data associated with a number of different tenants, as described in greater detail below in the context of FIG. 7. In this regard, practical embodiments of the application system 100 may include any number of client devices, with the application servers 102, 104 providing multiple instances of 
Corresponding product claim 14 and system claim 20 are rejected similarly as claim 7 above. 
Regarding claim 8, the combination of Mehra and Moysi teach The method of claim 7, wherein the owner table further comprises a second row including the second data field (Mehra [0025]  wherein the application platform 122 authenticates the user and generates the virtual application 124 at run time based upon information provided by the user of the client device 106 and/or data associated with the user (or the user's tenant) maintained by the database 110 (e.g., in one or more of the data tables 114) [0031] Referring again to FIG. 2, in an exemplary embodiment, the transaction identification process 200 continues by receiving input data from a user and the third unique identifier and a second key to identify a second row in the global table from which the second data fields were extracted. (Mehra [0030] For a first streaming query assigned or otherwise allocated a first entry (or row) in the table 300, the table 300 maintains an association between an identifier assigned to the first streaming query (e.g., `QUERY_ ID_1`), the query statement associated with the first streaming query that was defined by the user or administrator who created the first 
Corresponding product claim 15 and system claim 21 are rejected similarly as claim 8 above. 

Response to Arguments
Applicant's arguments filed 12/27/2019 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page. 7-8): “Claims 1, 2, and 4-21 have been amended. No claims have been cancelled. Thus claims 1-21 are presented for examination. Independent claims 1, 9 and 16 of the Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165